Citation Nr: 1004600	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service 
connection for gastroesophageal reflux disease (GERD) and 
hiatal hernia. 

2.	Entitlement to service 
connection for diabetes mellitus, type II, as secondary to 
service-connected irritable bowel syndrome (IBS). 

3.	Entitlement to service 
connection for hypertension.

4.	Entitlement to service 
connection for renal failure, as secondary to diabetes 
mellitus, type II.

5.	Entitlement to service 
connection for kidney cysts.

6.	Entitlement to service 
connection for a liver disorder, as secondary to service-
connected IBS.

7.	Entitlement to a higher rating 
for folliculitis barbae, initially evaluated at             
10 percent prior to August 30, 2002 and 30 percent since 
then.
8.	Entitlement to a higher rating 
than 30 percent for IBS.

9.	Entitlement to a higher rating 
than 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran had active military service from December 1971 
to August 1975.      He also served in the Illinois Army 
National Guard from August 1975 to September 1976, the 
United States Army Reserve from September 1976 to January 
1977, and the Illinois Air National Guard from January to 
September 1977.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. The Veteran appealed from a March 2003 decision 
denying a higher initial evaluation than 10 percent for 
folliculitis barbae.              See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). An April 2004 RO rating 
decision denied the remaining claims now presently on 
appeal. 

As indicated through its November 2004 Statement of the Case 
(SOC) pertaining to folliculitis barbae, the RO awarded a 30 
percent rating for this service-connected condition 
effective August 30, 2002. The claim for a still higher 
schedular evaluation remains for consideration. See A.B. v. 
Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed 
to be seeking the highest possible rating for a disability 
unless he or she expressly indicates otherwise)

In October 2004, a hearing was held before a Decision Review 
Officer (DRO). Then in June 2007, the Veteran testified 
during a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ). Transcripts of both proceedings 
are on file.  In this regard, it is noted that in January 
2010 the Veteran filed a motion to recuse the undersigned 
VLJ from hearing his appeal on the basis of alleged 
improprieties in the conduct of the hearing, including a 
refusal to accept into the record all profferred evidence.  
Such allegations are simply untrue.  At the conclusion of 
the hearing, the Veteran was specifically asked whether he 
felt that he had had a fair hearing and whether he had been 
given the opportunity to present all of his evidence.  To 
both questions he answered "yes."  And as the transcript 
makes clear, all additional items of evidence were received 
into the record at the time of the heaing, with a waiver of 
Regional Office review.  The motion was denied by the Vice 
Chairman of the Board and the Veteran so advised in January 
2010.

The Board remanded this case for evidentiary development in 
November 2007.   The case has since returned for further 
appellate review and disposition.

The issues of service connection for GERD and hiatal hernia, 
hypertension and kidney cysts, and an increased rating for 
folliculitis barbae, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	Diabetes mellitus is not proximately due to or the 
result of service-connected IBS.

2.	As service connection for the underlying diabetes 
mellitus has been denied,      the claim for service 
connection for renal failure as secondary to diabetes 
mellitus has been rendered moot.

3.	A liver disorder is not proximately due to or the 
result of service-connected IBS.

4.	The Veteran is presently in receipt of the maximum 
assignable 30 percent schedular rating for service-connected 
IBS. There is no indication of a particularly manifest 
interference with employment capacity, or other extenuating 
circumstances that would warrant application of the 
provisions on assignment of   an extraschedular evaluation. 

5.	Prior to June 29, 2009, there was evidence of external, 
non-thrombosed hemorrhoids only.

6.	As of June 29, 2009, service-connected hemorrhoids were 
manifested by persistent bleeding with secondary anemia or 
fissures.


CONCLUSIONS OF LAW

1.	 The criteria are not met for service connection for 
diabetes mellitus, type II, as secondary to service-
connected IBS. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

2.	The criteria are not met for service connection for 
renal failure, as secondary to diabetes mellitus, type II. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.	The criteria are not met for service connection for a 
liver disorder, as secondary to service-connected IBS. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

4.	The criteria are not met for a higher rating than 30 
percent for IBS. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 
7319 (2009).

5.	For the period prior to June 29, 2009, the criteria are 
not met for a rating higher than 10 percent for hemorrhoids. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10; 4.114, Diagnostic Code 7336 (2009).

6.	The criteria are met for a 20 percent rating for 
hemorrhoids, as of June 29, 2009. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic 
Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3/159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from September 2003 
and December 2007, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The Statements of the Case 
(SOCs) explained the general criteria to establish a claim 
for service connection, and an increased rating. The VCAA 
notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to 
assist in obtaining additional       VA medical records, 
private treatment records and other Federal records.               
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an October 2009 Supplemental Statement of the 
Case (SSOC) provided supplemental information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the 
claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The September 2003 VCAA notice preceded 
issuance of the rating decision on appeal, and thus 
comported with the standard for timely notice. The December 
2007 VCAA correspondence did not meet this requirement. 
However, the Veteran has had an opportunity to respond to 
the VCAA correspondence in advance of the October 2009 SSOC 
readjudicating his claims. There is no indication of any 
further available information or evidence that must be 
associated with the record.               The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, records of VA and private 
outpatient treatment, and records pertaining to the receipt 
of Social Security Administration (SSA) benefits. The 
Veteran has undergone VA medical examinations. See McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. §4.1 
(for purpose of application of the rating schedule accurate 
and fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). In support of his claims, the Veteran 
has provided several personal statements. He has testified 
at DRO and Travel Board hearings. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will 
adjudicate the claims on the merits. 

Background and Analysis

Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). Service connection may be granted 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2009). 

Service connection may also be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).                  
In addition, a claimant is entitled to service connection on 
a secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under 
the current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required 
as to the baseline level of severity of the nonservice-
connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison 
to the current level of severity of the nonservice-connected 
disease or injury. These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. 
See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

A.	Diabetes Mellitus

In furtherance of this claim, the Veteran contends that the 
onset of his diagnosed diabetes mellitus is related to his 
service-connected IBS. He states that a treating VA 
physician has made a statement to this effect. 

Records of VA outpatient treatment as early as February 2003 
reflect a diagnosis of diabetes mellitus. An April 2004 
record describes this as a "recent" diagnosis.     The 
record of an April 2004 VA domiciliary admission indicates 
newly diagnosed non-insulin dependent diabetes, with 
initiation of metaformin therapy approximately one year 
previously. The Veteran remained in a residential capacity 
for several months at the West Los Angeles VA Medical Center 
(VAMC). 
A June 2009 VA Compensation and Pension general medical 
examination indicates a current diagnosis of diabetes, with 
no associated visual impairment, kidney disease, neurologic 
disease, or amputation. The Veteran had hypertension but 
this was not considered as due to diabetes mellitus, because 
the diagnosis of the former preceded diagnosis of the latter 
by several years. The VA examiner further stated that given 
that there was a presumption of service connection for 
diabetes mellitus for Republic of Vietnam veterans based on 
Agent Orange exposure, it was at least as likely as not that 
the Veteran's diabetes mellitus was a residual of Agent 
Orange exposure during service. 

Review of the Veteran's Form DD-214 indicates that he had 
approximately three years of foreign service, while 
stationed with a U.S. Army unit in Europe. 

Based on the foregoing, the criteria to establish service 
connection for diabetes mellitus as secondary to service-
connected IBS are not met. While the diagnosis of diabetes 
mellitus, type II is clearly established, the etiology of a 
causal relationship to service-connected IBS is not. Rather, 
there is no basis in the record to suggest that diabetes 
mellitus is associated with IBS, including as to both 
initial causation, and potential aggravation of the former 
by the latter. The Veteran has not provided competent 
evidence to suggest that IBS could have caused a metabolic 
disorder such as diabetes mellitus. Nor does the record 
provide any such evidence. Consequently, given this dearth 
of information to establish any association between the two 
conditions, the Board finds that a VA medical examination is 
not warranted in order to resolve this claim. See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim). The Veteran 
contends that a VA physician informed him the two conditions 
were related, but this assertion cannot substitute for 
actual documentation that a physician reached such a 
conclusion. See Robinette v. Brown,        8 Vet. App. 69, 
77 (1995) (statement of physician on subject of etiology is 
necessary instead of layperson account, as a reliable 
indicator of physician's opinion and its underlying basis). 
In summary, there is no foundation to conclude that diabetes 
mellitus has an etiological connection to the underlying 
service-connected IBS.

Apart from the theory of recovery of secondary service 
connection, there is noted the June 2009 VA examiner's 
opinion that diabetes mellitus was related to Agent Orange 
exposure in the Republic of Vietnam during service, based 
upon facts available to that examining physician. This 
notwithstanding, the record does not show that the Veteran 
ever had service in Vietnam. His foreign service was limited 
to having been stationed in Europe. Thus, the Veteran is not 
entitled to the presumption of Agent Orange exposure 
afforded to individuals who served in the Republic of 
Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.307(a) (6)(iii) (2009). 
The Board recognizes that diabetes mellitus is amongst those 
conditions that may be presumed service-connected where 
there has been herbicide exposure. See 38 C.F.R. § 3.309(e). 
However, without the underlying Agent Orange exposure shown, 
this evidentiary presumption is not of any material benefit. 
There also is no indication the Veteran ever had Agent 
Orange exposure in while stationed in Europe, or otherwise.              
As such, there is no grounds for presumptive service 
connection. Moreover, the June 2009 medical opinion linking 
diabetes mellitus to apparent Agent Orange exposure is not 
based on an accurate factual background, and thus is not 
persuasive. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(a medical opinion based on an inaccurate factual premise is 
not probative). 

For these reasons, the claim for service connection for 
diabetes mellitus must be denied. The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

B.	Renal Failure 

It is alleged on the part of the Veteran that renal failure 
is incidental to diabetes mellitus, and therefore there is a 
plausible basis for service connection for renal failure. 
Implicit in this assertion is that underlying diabetes 
itself should be adjudicated service-connected.

The November 2003 report of an exercise tolerance test and 
EKG indicates in its diagnostic summary the fact that the 
Veteran had amongst other conditions, renal insufficiency. 
There is no statement pertaining to the likelihood of total 
renal failure. 

As previously determined by the Board, service connection 
for the underlying condition of diabetes mellitus is found 
not to be warranted. Consequently, there          is not a 
valid theory of recovery of service connection for renal 
failure as secondary to diabetes mellitus. Given that the 
underlying diabetes mellitus is nonservice-connected, the 
Veteran's claim for a service-connected disability premised 
upon diabetes mellitus is essentially rendered moot. It 
follows that the claim for service connection for renal 
failure, as secondary to diabetes mellitus, must be denied.

C.	Liver Disorder

The Veteran contends that he has a liver disorder secondary 
to his service-connected IBS condition. He has during the 
Board hearing further alleged that liver dysfunction was due 
to medication taken for diabetes mellitus.
The October 2002 report of a VA GI consultation indicates 
the Veteran presented with complaints of generalized aches 
and pains, and restlessness. Laboratory findings in the form 
of a blood test were taken. The physician determined that 
the most likely diagnosis was non-alcoholic fatty liver 
disease (NAFLD). This was considered an epidemic related to 
abnormal fatty deposition from obesity and diabetes. The 
ultimate treatment necessary was identified as weight loss 
and diabetes control. A November 2002 follow-up record 
indicates that an ultrasound confirmed the presence of 
NAFLD, consistent with the original diagnosis.

A February 2003 ultrasound of the right upper abdominal 
quadrant also revealed a probable subtle fatty infiltration 
of the liver. 

The Veteran's June 2009 VA general examination indicated the 
presence of fatty liver with an onset in August 2002, and 
that had become progressively worse. There were no other 
signs of liver disease. The VA examiner considered the most 
likely cause of fatty liver to be the Veteran's body habitus 
and body mass index.

The competent medical findings preponderate against the 
Veteran's claim for service connection for a liver disorder 
on a secondary basis. There is no evidence to suggest an 
association between IBS and liver function in this case. 
Moreover, there is no need to inquire further on this 
subject medically, as several treatment providers have found 
etiologies for diagnosed non-alcoholic fatty liver besides a 
service-connected disability, comprised of obesity and 
diabetes mellitus. In particular, the June 2009 VA 
examiner's opinion to the effect that obesity was the entire 
cause of fatty liver syndrome, followed a medical 
examination and detailed case history review. See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993)            (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches). The Board 
finds this to be a probative pronouncement on the etiology 
of a liver condition. Thus, IBS is not demonstrated to be a 
likely cause of or aggravating factor as to the disability 
claimed. 

Furthermore, to the extent diabetes mellitus had any role in 
the development of non-alcohol fatty liver, this too cannot 
be a predicate for service connection, inasmuch as service 
connection for the underlying disability of diabetes 
mellitus already has been denied in the Board's above 
decision. 

Hence, the Board is denying service connection for a liver 
disorder. Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Increased Ratings

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete 
medical history of the Veteran's disability. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).


A.	IBS

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, for irritable 
colon syndrome,              a noncompensable rating is 
assigned for a mild condition with disturbances of bowel 
function with occasional episodes of abdominal distress. A 
10 percent rating is assigned for a moderate condition with 
frequent episodes of bowel disturbance with abdominal 
distress. A maximum 30 percent rating is assigned for a 
severe condition with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

VA outpatient records throughout the mid-2000s denote 
several instances of complaints and requested treatment due 
to IBS, including treatment for constipation, and on 
different occasions other bowel impairments. As a May 2007 
VA general medical consultation indicates, the Veteran was 
on multiple agents for IBS including docusate, bisacodyl, 
lactulose and psyllium. 

The Veteran underwent a January 2004 VA examination by an 
internal medicine specialist. As to irritable bowel syndrome 
the Veteran reported having had symptoms of loss of energy 
and alternating constipation and diarrhea. He reported 
having nausea, vomiting, diarrhea, and chronic constipation. 
He described additional functional impairment of bloating 
and abdominal pain.

The report of the June 2009 VA general examination indicates 
that IBS symptoms   did not affect the Veteran's employment 
because he was retired. 

The criteria for a higher evaluation for IBS are not met, 
inasmuch as the Veteran is already in receipt of the highest 
available 30 percent disability rating under             38 
C.F.R. § 4.114, Diagnostic Code 7319, pertaining to 
irritable colon syndrome. This diagnostic code is directly 
applicable to evaluating the Veteran's IBS, and  does not 
provide for any further level of disability compensation 
than that already warranted. The process of disability 
evaluation is intended to take into account the average 
impairment in earning capacity resulting from the service-
connected disease or injury. See 38 C.F.R. § 4.1. The 
existing 30 percent rating is designed to compensate the 
Veteran for this impact upon working capacity. The 
applicable diagnostic code prescribes a maximum rating of 30 
percent. Accordingly, no higher evaluation is available for 
IBS pursuant to the VA rating schedule. 

B.	Hemorrhoids

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, hemorrhoids, 
whether external or internal, which are mild to moderate in 
severity are evaluated as noncompensable. When large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
assigned. A 20 percent rating requires persistent bleeding 
with secondary anemia or fissures.

There are of record extensive VA outpatient and domicillary 
records which contain scant evidence referring to 
hemorrhoids, including complaints pertaining thereto.  In 
August 2003, there was a finding of external hemorrhoids, 
non-thrombosed.  The following month it was noted that the 
Veteran declined a rectal examination.  

On a January 2004 VA medical examination in regard to a 
hemorrhoid condition the Veteran reported having a problem 
holding his stool. He did not require any absorbent pad. He 
reported a hemorrhoid problem frequently with symptoms of 
itching, bleeding, and swelling. On examination, no evidence 
of active hemorrhoids was detected. 

The Veteran's June 2009 VA general examination noted as to 
hemorrhoids current symptoms of anal itching, burning, 
diarrhea, difficulty passing stool, pain, tenesmus, and 
swelling. There was bleeding from the hemorrhoids that was 
frequent. There was a history of thrombosis four or more 
times per year. There was a history of fecal incontinence 
with occasional episodes of moderate leakage. Physical 
examination revealed both internal and external hemorrhoids. 
These were reducible. There was evidence of thrombosis and 
bleeding. One or more fissures were present. 

Based on these findings, the Board will award an increased 
evaluation to 20 percent for service-connected hemorrhoids, 
effective from the date of the June 2009 VA medical 
examination. Under Diagnostic Code 7336, a 20 percent rating 
is warranted for persistent bleeding with secondary anemia 
or fissures. The VA examination reflects that the Veteran 
experienced frequent bleeding from the site of hemorrhoids. 
Objective evidence of bleeding was present. There were also 
fissures. There is therefore sufficient competent evidence 
that the requirements for assignment of a 20 percent rating 
for hemorrhoids were met in view of the examination report. 
Hence, a 20 percent rating for hemorrhoids is granted, 
effective June 29, 2009. However, the evidence clearly 
indicates no basis for a rating higher than 10 percent prior 
to that date, as there was only evidence of the presence of 
external hemorrhoids, with none of symptoms required for the 
next higher rating shown.

C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991). In this case, the Veteran          has not shown 
that his service-connected disabilities under evaluation has 
caused him marked interference with employment, meaning 
above and beyond that contemplated by his current schedular 
rating. The June 2009 VA examination report states that the 
Veteran indicated a previous medical retirement, but does 
not refer to any specific disorder as the cause of 
retirement. An SSA administrative decision also reflects the 
Veteran was deemed disabled for purposes of that agency's 
benefits due to other disorders, namely a back disorder and 
diabetes mellitus. The Veteran's service-connected IBS and 
hemorrhoids also have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. There is 
record of one or more emergency room visits for abdominal 
systems with some relation to IBS, but no indication of 
extended period of hospitalization required for the same. In 
the absence of the evidence of such factors, the Board is 
not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is therefore denying claims for increased ratings 
for IBS and for hemorrhoids for the period before June 29, 
2009. This includes the potential availability of any 
"staged rating" based upon incremental increases in severity 
of service-connected disability during the pendency of the 
claims under review. The preponderance of the evidence is 
against these claims, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.   



ORDER

Service connection for diabetes mellitus, type II, as 
secondary to service-connected IBS, is denied. 

Service connection for renal failure, as secondary to 
diabetes mellitus, type II,                  is denied.

Service connection for a liver disorder, as secondary to 
service-connected IBS,           is denied.

A higher rating than 30 percent for IBS is denied.

For the period prior to June 29, 2009, a higher rating than 
10 percent for hemorrhoids is denied.

A 20 percent rating for hemorrhoids is granted, effective 
June 29, 2009, subject to the law and regulations governing 
the payment of VA compensation benefits. 


REMAND

The Board is remanding the remaining claims on appeal since 
there may exist further available records of VA outpatient 
treatment not yet associated with the record.

In its prior November 2007 remand, the Board observed that 
the Veteran through hearing testimony stated that he was 
treated for several of the disabilities at issue at the VA 
Medical Center (VAMC) in Chicago, from August 1975 to August 
1978, and at the West Lost Angeles VAMC from 1978 to 1984. 
The Veteran also then indicated that he was a VA employee 
from November 1, 1975 to October 1, 1976, and that his 
treatment records for this timeframe may have been in a 
"lock" file.  The Board noted that under VA's duty to 
assist, reasonable measures were required to attempt to 
obtain corresponding treatment records from the above 
medical facilities. See 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records 
are considered evidence of record at the time a decision is 
made). Consequently,  the Board directed that on remand the 
RO (via the AMC) undertake necessary steps to acquire the 
identified VA treatment records. 

Review of the claims folder does not indicate that the RO 
undertook action to secure these identified medical records, 
or at least contacted the holding facilities to determine if 
such records were available. The condition of compliance 
with              the Board's November 2007 remand directive 
thus was not met. See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand confers upon the claimant, as a matter of 
law, the right to compliance with the remand directives). 
Therefore, regrettably, another remand is necessary to 
ensure that the identified VA medical records can be 
obtained.

The RO's continuing measures to obtain the requested VA 
treatment records is directly pertinent to the resolution of 
the Veteran's claims for service connection for GERD and 
hiatal hernia, hypertension, and kidney cysts, as such 
claims are premised upon an alleged direct relationship to 
service, and necessitate reviewing the complete medical 
history. 

Obtaining the records sought would also be relevant to the 
claim for an increased initial evaluation for folliculitis 
barbae. The procedural history underlying this claim is 
somewhat complex and bears mentioning.

In its October 2002 decision, the Board found that there was 
Clear and Unmistakable Error (CUE) in a prior July 1986 
Board decision that denied service connection for 
folliculitis barbae. The practical effect of the October 
2002 decision was to reverse the previous Board decision, 
and thereby grant service connection for folliculitis 
barbae.

An October 2002 RO rating decision implemented this most 
recent decision of          the Board, granting service 
connection for folliculitis barbae, and assigning a           
10 percent evaluation, retroactively effective from November 
11, 1980.

A March 2003 RO rating decision denied a higher initial 
evaluation (i.e., evaluation since the effective date of 
service connection) for folliculitis barbae. The Veteran 
appealed. 

A November 2004 rating decision awarded an incremental 
increase in rating from 10 to 30 percent, effective August 
30, 2002. The Veteran continued the appeal for a still 
higher evaluation.

Accordingly, thus far, the RO has evaluated the Veteran's 
folliculitis barbae as        10 percent disabling prior to 
August 30, 2002, and 30 percent disabling since, under the 
rating schedule by analogy to 38 C.F.R. § 4.118, Diagnostic 
Code 7806, for dermatitis or eczema. See 38 C.F.R. § 4.27 
(permitting application of an analogous diagnostic code 
where an unlisted disease, injury, or residual condition is 
encountered). 

Since the time period under consideration in evaluating 
folliculitis barbae is that since the November 11, 1980 
effective date of service connection, all medical evidence 
with significance to rating his condition during this period 
must first be obtained. 

The Board further points out that effective August 30, 2002, 
VA revised the schedular rating criteria for the evaluation 
of skin disorders, to include for dermatitis and scars. See 
67 Fed. Reg. 49,596 (2002) (codified at 38 C.F.R.                
§ 4.118). The Veteran's dermatological disorder must 
therefore be evaluated under both the former and revised 
criteria, though the revised criteria may not be applied at 
any point prior to the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2009); VAOPGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003). The 
RO should accordingly note consideration of both the former 
and revised criteria as it pertains to the disposition of 
the Veteran's increased rating claim. 

Accordingly, these claims are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO/AMC should contact the Chicago 
VAMC and request copies of all medical 
records regarding treatment of the Veteran 
for the time period from August 1975 to 
August 1978, including any records in a 
"lock" file for VA employees from November 
1, 1975 to October 1, 1976. Also contact 
the West Los Angeles VAMC and request 
copies of all records regarding treatment 
of the Veteran for the time period from 
1978 to 1984. Then associate all records 
received with the claims folder. Provided 
the RO/AMC determines that such records           
do not exist or further efforts to obtain 
them would be futile, the RO/AMC must 
notify the Veteran and his representative 
of this fact in accordance with the 
procedures specified at 38 C.F.R. § 
3.159(e). 

2.	The RO/AMC should then review the 
claims file. If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for GERD and hiatal hernia, 
hypertension, and kidney cysts; and an 
increased disability rating for 
folliculitis barbae, based upon all 
additional evidence received. The 
adjudication of the increased rating claim 
for folliculitis barbae must take into 
consideration all relevant changes in 
rating criteria over time. If the benefits 
sought on appeal are not granted,            
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


